Citation Nr: 0303116	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  

(The issues of entitlement to service connection for a right 
inguinal hernia as secondary to a service connected back 
disability; an extraschedular evaluation in excess of 60 
percent for lumbar disc disease, entitlement to a separate 
rating for disability in the left leg currently evaluated as 
part of the service-connected back disability; entitlement to 
an increased evaluation for tinea pedis, entitlement to an 
increased rating for migraine headaches and entitlement to 
extension of a total disability rating for compensation based 
on individual unemployability after July 6, 1996, will be 
addressed in a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1987 to 
November 1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right inguinal 
hernia as secondary to a service connected back disability; 
an extraschedular evaluation in excess of 60 percent for 
lumbar disc disease, entitlement to a separate rating for 
disability in the left leg currently evaluated as part of the 
service-connected back disability; entitlement to an 
increased evaluation for tinea pedis, entitlement to an 
increased rating for migraine headaches and entitlement to 
extension of a total disability rating for compensation based 
on individual unemployability after July 6, 1996, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The service medical records reflect treatment for back 
and left lower extremity pain following an automobile 
accident in September 1991. 

3.  The record contains competent medical opinion concluding 
that the in-service vehicular accident resulted in stressors 
that contributed to the development of post-traumatic stress 
disorder.

4.  It as at least as likely as not that the veteran has 
post-traumatic stress disorder as a result of an automobile 
accident sustained in service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim for service connection for post-
traumatic stress disorder will be granted, no useful purpose 
would be served by delaying the adjudication of this claim 
further to conduct additional development pursuant to the 
VCAA.  Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Also, given the fact that the adjudication below 
will result in a grant of the veteran's claim for service 
connection for post-traumatic stress disorder, the additional 
delay in the adjudication of this case which would result 
from issuing a letter to the veteran to notify him of the 
contents of the November 2002 VA examination obtained 
pursuant to development undertaken by the Board would not be 
justified.  See 38 C.F.R. § 20.903.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

With the above criteria in mind, the relevant facts will be 
briefly summarized in light of the fact that the veteran's 
claim will be granted.  The service medical records reflect 
treatment for back and left lower extremity pain following an 
automobile accident in September 1991.  After service, an 
April 1999 evaluation of the veteran by a private 
psychologist resulted in the conclusion that the veteran had 
severe major depressive disorder and post-traumatic stress 
disorder.  Following this evaluation, the psychologist 
concluded that "[w]ithin reasonable psychological certainty 
[the veteran's] problems are directly related to his motor 
vehicle accident which makes this a service connected 
disability." 

Additional pertinent evidence is contained in reports from 
the November 2002 VA psychiatric examination requested by the 
Board.  The veteran reported that as a result of his in-
service automobile accident, he becomes wary of anybody that 
approaches the left side (which was the location of the 
accident) of his car.  He also reported that he uses mirrors 
"religiously" and that he has an exaggerated startle 
response to doors that suddenly open.  The veteran reported 
that people know to announce themselves before they walk too 
closely to him because he is apt to raise his hands in an 
effort to push them away.  He also described having intrusive 
thoughts about the in-service accident, and that he begins to 
sweat on those occasions.  The diagnostic impression 
following this examination was post-traumatic stress 
disorder.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that there is sufficient 
"positive" evidence to allow the claim for service 
connection for post-traumatic stress disorder.  While the 
record does contain "negative" evidence, the fact that the 
service medical records document a vehicular accident, and 
that the record as discussed above includes competent medical 
opinion indicating that this event resulted in post-traumatic 
stress disorder, leads the Board to conclude that the weight 
of the "positive" and "negative" evidence is, at a 
minimum, in relative balance.  Accordingly, the claim for 
service connection for post-traumatic stress disorder must be 
allowed.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 
3.102, 3.304(f); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

